Exhibit 10.1

 

FIRST AMENDMENT TO THE

GSI TECHNOLOGY, INC.

EXECUTIVE RETENTION AND SEVERANCE PLAN

 

WHEREAS, GSI Technology, Inc. (the “Company”) maintains the GSI Technology, Inc.
Executive Retention and Severance Plan (the “Plan”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) wishes to amend the Plan to extend the term of the Plan.

 

NOW, THEREFORE, by virtue and in exercise of the amending authority reserved to
the Compensation Committee of the Board of the Company under Section 16 of the
Plan, the Plan is hereby amended, effective as of August 29, 2017, as follows:

 

1.                                      The text of Section 16 of the Plan is
hereby amended and restated in its entirety to read as follows:

 

Unless extended by the Board or the Committee, the Plan and all Participation
Agreements shall expire on September 30, 2020. Except as provided by the
preceding sentence, the Plan and/or any Participation Agreement executed by a
Participant may not be terminated with respect to such Participant without the
written consent of the Participant and the approval of the Board or the
Committee. The Plan and/or any Participation Agreement executed by a Participant
may be modified, amended or superseded with respect to such Participant only by
a supplemental written agreement between the Participant and the Company
approved by the Board or the Committee. Notwithstanding any other provision of
the Plan to the contrary, the Committee may, in its sole and absolute discretion
and without the consent of any Participant, amend the Plan or any Participation
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of conforming the Plan or such Participation Agreement
to any present or future law relating to plans of this or similar nature
(including, but not limited to, Section 409A of the Code), and to the
administrative regulations and rulings promulgated thereunder.

 

2.                     Except as herein provided, all of the terms, covenants
and conditions of the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the First Amendment to the Plan as duly adopted by the
Committee on August 29, 2017.

 

 

 /s/ Robert Yau

 

Robert Yau, Secretary

 

--------------------------------------------------------------------------------